Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-20 are pending. Claims 1, 9, and 17 are independent and are amended.  Some of the dependent Claims (5 and 13) are also amended (a to the).  The amendments to the independent Claims appear to merely add definitional material.  The currently submitted amendments are different from those filed in a prior After Final submission that was not entered.
This Application was published as U.S. 2019/0237088.
Apparent priority is 18 September 2012.
This Application is a continuation of 15/398,321 issued as U.S. 10283133 which is a continuation of 14/027052 issued as U.S. 9589570.  A Terminal Disclaimer over the term of both parents are required as provided below.

Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection.

The Claims don’t define “VOICED” and “AUDIO” which are key to the interpretation of the Claims and, thus, the interpretation must fall back on the definition provided in the Specification.  
Regarding the use of “AUDIO” and “VOICED” in the Claims.  These capitalized terms are used in the Claims according to the SPECIFIC MEANING attributed to them 
[0018] Audio signals are typically encoded in either the time-domain or the frequency domain. More specifically, audio signals carrying speech data are typically classified as VOICE signals and are encoded using time-domain encoding techniques, while audio signals carrying non-speech data are typically classified as AUDIO signals and are encoded using frequency-domain encoding techniques. Notably, the term "audio (lowercase) signal" is used herein to refer to any signal carrying sound data (speech data, non-speech data, etc.), while the term "AUDIO (uppercase) signal" is used herein to refer to a specific signal classification. This traditional manner of classifying audio signals typically generates higher quality encoded signals because speech data is generally periodic in nature, and therefore more amenable to time-domain encoding, while non-speech data is typically aperiodic in nature, and therefore more amenable to frequency-domain encoding. However, some non-speech signals exhibit enough periodicity to warrant time-domain encoding.

Accordingly, a “VOICED signal” within the meaning of the Claims is interpreted to be “a signal carrying speech data” and an “AUDIO signal” within the meaning of the Claims is interpreted to be “a signal carrying non-speech data.”

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.

Response to Arguments
Summary:
Claim 1 may be summarized as receiving, classifying, and encoding of an audio signal:
1. A method comprising:
receiving, by an audio coder, a digital signal comprising audio data;
classifying, by the audio coder, the digital signal as a VOICED signal upon determining that classifying conditions are satisfied …
…; and
encoding, by the audio coder, the digital signal that is classified as the VOICED signal.

Allowability of parent applications was based on the different methods of coding used based on the classification that was obtained for the signal:  once the classification of a signal was done, the VOICED/speech signal was encoded in the time domain and the AUDIO/non-speech signal was encoded in the frequency domain.  
The differential encoding methods are taken out of the Claims of the instant Application.
All that remains in the Claims is the techniques used for Classification of a signal as Periodic (VOICED/Speech) or Aperiodic (AUDIO/Non-speech).
Classifying a signal as periodic or aperiodic based on variation of pitch is not new.  If pitch stays about the same the signal is periodic; if it varies wildly it is not; and then there are the gradations in between.
The primary reference, Gao, by the same inventor of the instant Application, is an excellent and comprehensive reference on classification of a signal.  Other references are added to buttress the rejection and expedite the prosecution.

Discussion:
Claim 1 is amended as follows and added material is highlighted.  
1. A method comprising:
receiving, by an audio coder, a digital signal comprising audio data;
classifying, by the audio coder, the digital signal as a VOICED signal upon determining that classifying conditions are satisfied, wherein the classifying conditions include:
pitch differences between subframes in the digital signal are less than a first threshold, each pitch difference being a difference between pitch values of two adjacent subframes in the digital signals and each pitch difference of the pitch differences being less than the first threshold,
an average normalized pitch correlation value of pitch correlations for the subframes in the digital signal is greater than a second threshold, wherein the average normalized pitch correlation value is a sum of the pitch correlations for the subframes divided by a number of the subframes, and
a smoothed pitch correlation obtained according to the average normalized pitch correlation value is greater than a third threshold, 
wherein each of the pitch differences is an absolute value of a difference between two pitch values corresponding to two subframes respectively; and
encoding, by the audio coder, the digital signal that is classified as the VOICED signal.


Note the amended limitation (amended language in bold):
pitch differences between subframes in the digital signal are less than a first threshold, each pitch difference being a difference between pitch values of two adjacent subframes in the digital signals and each pitch difference of the pitch differences being less than the first threshold,
The undelined and bold portion is a repeat of the underlined portion previously in the Claim and both say that the “pitch differences between the subframes have to be below a first threshold.”

Note the following limitations (amended language in bold):
pitch differences between subframes in the digital signal are less than a first threshold, each pitch difference being a difference between pitch values of two ADJACENT subframes in the digital signals and each pitch difference of the pitch differences being less than the first threshold,
…
a smoothed pitch correlation obtained according to the average normalized pitch correlation value is greater than a third threshold, wherein each of the pitch differences is an absolute value of a difference between two pitch values corresponding to two subframes respectively; and
The amended bold portion adds to the underlined portion, previously in the Claim, that the “pitch difference is a difference between pitch values of two adjacent subframes.”  The previously existing language did not specify that the difference is between two “adjacent” frames but did and does include that the “pitch difference” is “an absolute value of a difference between two pitch values.”

First Argument
Applicant argues that Gao does not teach a “pitch difference being a difference between pitch values of two adjacent subframes,” as required by Claim 1:

    PNG
    media_image1.png
    255
    562
    media_image1.png
    Greyscale

Response 10.

IN REPLY, and first as to “further action taken based on the pitch differences,” Gao classifies the signals based on a number of calculated parameters including a version of “pitch difference” and encodes them differently based on the classification.  (Gao  “A speech encoder that analyzes and classifies each frame of speech as being periodic-like speech or non-periodic like speech where the speech encoder performs a different gain quantization process depending if the speech is periodic or not….”  Abstract.  See [0044]-[0045] provided in the mapping for the TWO modes of Encoding in Gao that depend on the classification.)  The action taken by Gao is classification and encoding; the action taken by the current Claim is also classification and encoding.  
As to Gao not teaching “each pitch difference being a difference between pitch values of two adjacent subframes,” Gao was cited for “suggesting” the use of the “pitch difference” as a measure of periodicity of a signal by teaching the use of parameters that are very similar to the “pitch difference.”  See Final Rejection of 5/8/2021, 25-26.  However, Gao either very strongly suggests or outright teaches this limitation as well.
Gao teaches that rapid change of pitch lag within a frame, i.e. from subframe to subframe, is an indicator of periodicity.  “Change of pitch lag” teaches a “pitch difference.”  “[0067] … Such "non-periodic" speech include transition frames where the typical parameters such as pitch correlation and pitch lag change rapidly and frames whose signal is dominantly noise-like….”  See also Gao [0078].  
However, Lee was added to clearly and expressly teach an absolute value of the pitch difference between adjacent subframes of a frame is used.

Lee was cited for teaching the use of “pitch difference” as a measure of periodicity of the signal and Lee uses first and second, thus “adjacent,” subframes of a frame and obtains the absolute value of the difference between the pitch values of these two adjacent subframes and compares the absolute value of the difference against a threshold to determine if the signal is periodic or not.  See Final Rejection of 5/8/2021, 29-30.  Lee, thus, teaches the limitation word for word.
Note that Applicant agrees that Lee teaches the claimed limitation as far as the definition of “pitch difference” by the Claim is concerned.

    PNG
    media_image2.png
    88
    590
    media_image2.png
    Greyscale

Response 10.
Regarding Lee, Applicant argues that Lee does not teach that the pitch difference, thus obtained, is used for classifying a signal as a VOICED signal:

    PNG
    media_image3.png
    58
    548
    media_image3.png
    Greyscale

Response 10.
IN REPLY, the statement by the Applicant is not entirely true.  
Lee is directed to decoding an audio signal; however, the cited portion of Figure 5 of Lee pertains to a decision step where Lee is dealing with a lost frame (see Lee [0007]-[0008]) and is trying to determine whether it should use the information obtained from the frame that was received after the lost frame.  (See Lee [0008].) The decision evaluates the stability of the frame that is received which depends on its periodicity.  If the frame is stable and stationary then it is a good candidate for being replicated and used in place of the lost frame.  The measure of stability/periodicity that is used in Lee is the pitch difference.  When the pitch is wildly varying from sub-frame to sub-frame within a received frame, then this frame is not a good candidate for being used to replace the lost frame.  Therefore, Lee first effectively classifies the frame as Voiced/periodic or Unvoiced/aperiodic before it decides whether it wishes to use its parameters to cover the lost frame. 
Applicant provides two more arguments with respect to Lee: 1) that Lee does not teach a condition based on multiple pitch differences and 2) that there is no motivation to combine Lee with Gao:

    PNG
    media_image4.png
    56
    546
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    84
    567
    media_image5.png
    Greyscale

Response 10-11.
IN REPLY, with respect to the second argument, Lee was provided to teach that “pitch difference” is a measure of periodicity of the audio signal.  Gao teaches other measures of periodicity of the audio signal.  The rationale for combination is that “pitch difference” is a measure of periodicity much like “correlation” and can be combined with or substituted for it.  (Note that Gao teaches the use of a pitch difference and just not an absolute value of pitch difference.)
IN REPLY, with respect to the first argument, the reason and rationale for combination is combination/substitution of one method of estimating periodicity (pitch difference) with/for another method of estimating periodicity (correlation).  The first argument of the Applicant is not on point when the rationale of combination is considered.  

Second Argument
Applicant argues that Gao does not teach that “an average normalized pitch correlation value is a sum of pitch correlations for the subframes divided by a number of the subframes,” as required by Claim 1:

    PNG
    media_image6.png
    404
    591
    media_image6.png
    Greyscale

Response 11.
IN REPLY, the difference between the Claim language and Gao is the weighting of the pitch correlation values.  Gao cites the reason for weighting as:  “[0086] The Spectral Tilt, Absolute Maximum, and Pitch Correlation parameters form the basis for the classification. However, additional processing and analysis of the parameters are performed prior to the classification decision. The parameter processing initially applies weighting to the three parameters. The weighting in some sense removes the background noise component in the parameters by subtracting the contribution from the background noise. This provides a parameter space that is "independent" from any background noise and thus is more uniform and improves the robustness of the classification to background noise.”  
Gao [0103], equation 16, referenced above by the Applicant, is a regular averaging equation.  Equation 16 teaches a “sum of pitch correlations for the subframes divided by the number of subframes” because it sums up the values and divides the sum by the number of values (which is 8).  The values that it sums up and devides are Rw,p which are weighted values of “pitch correlation Rw.”  Weighting can be skipped if no noise is present or if noise removal is not wanted and then equation 16 becomes an average of pitch correlations with no weighting.  Accordingly, the fact that Gao teaches A+B cannot be taken to argue that Gao does not teach A.

Patentability of the other independent Claims is argued based on their similarity to Claim 1. Accordingly, the above provides a reply to those arguments as well.
Patentability of the dependent Claims is argued based on their dependence from their base independent Claims. Accordingly, the above provides a reply to those arguments as well.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 9-15, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao (U.S. 2004/0260545) in view of Lee (U.S. 2013/0246068).
Regarding Claim 1, Gao teaches or suggests:
1. A method comprising: 
receiving, by an audio coder, a digital signal comprising audio data; [Gao teaches in Figure 1, “speech encoder 117” receiving the “speech signal” from the “microphone 111.” (Note that 117 in Figure 1 is an encoder which is denoted as decoder by error as evidenced by the Written Description.)  Gao also teaches that the input signal may include silence, noise, unvoiced speech, all of which teach “non-speech data” of the Claim:  “[0078] The classifier 270, with help from the pitch preprocessor 254, classifies each frame into one of six classes according to the dominating feature of the frame. The classes are (1) Silence/background Noise; (2) Noise/Like Unvoiced Speech; (3) Unvoiced; (4) Transition (includes onset); (5) Non-Stationary Voiced; and (6) Stationary Voiced.  The classifier 270 may use any approach to classify the input signal into periodic signals and non-periodic signals….”  The “classifier 270” is in Figure 4 and part of the encoder: “[0042] FIG. 4 is a functional block diagram illustrating an exemplary second stage of the source encoder ….”   Gao teaches two modes of encoding depending if the signal is periodic/speech or aperiodic/non-speech.  See [0119] and [0120]. “[0054] In particular, a microphone 111 produces a speech signal in real time. The microphone 111 delivers the speech signal to an A/D (analog to digital) converter 115. The A/D converter 115 converts the analog speech signal into a digital form and then delivers the digitized speech signal to a speech encoder 117.”]
classifying, by the audio coder, the digital signal as a VOICED signal upon determining that classifying conditions are satisfied, [Gao teaches in Figure 4, the “pre-processed speech s200” is classified by the "Classification 270."  After "Classification 270" the classes in [0078] include (5) Non-Stationary Voiced and (6) Stationary Voiced both of which are VOICED.  Figures 12A and 12B, "Speech Signals" being classified into "Periodic Signals" and "Non-Periodic Signals.”  Fact being that most speech is periodic and aperiodic signals are generally not speech or “unvoiced sounds” that are harsh aperiodic types of speech.  “[0078] The classifier 270, with help from the pitch preprocessor 254, classifies each frame into one of six classes according to the dominating feature of the frame. The classes are (1) Silence/background Noise; (2) Noise/Like Unvoiced Speech; (3) Unvoiced; (4) Transition (includes onset); (5) Non-Stationary Voiced; and (6) Stationary Voiced….”]
wherein the classifying conditions include: 
pitch differences between subframes in the digital signal are less than a first threshold,  [Gao suggests the “pitch differences between subframes” of the Claim by teaching the use of the “correlation of the second half of the frame” as a measure of  whether the speech is Voiced.  Pitch lag indicates the number of samples in a pitch period and is the same as pitch period only expressed in terms of number of samples instead of time.  Figure 8 shows the subframes of a frame.  Correlation shows how much something has changed with time, i.e. “the difference with the previous subframe.”  Figure 8 and [0067] show that a frame is divided into subframes and the change of pitch lag from subframe to subframe is determined as an indicator of periodicity.  This teaches or suggests “pitch differences between subframes” and if these differences are small, i.e. “less than a first threshold,” the signal is periodic and thus speech (VOICED).  “[0078] … The classifier 270 may use any approach to classify the input signal into periodic signals and non-periodic signals. For example, the classifier 270 may take the pre-processed speech signal, the pitch lag and correlation of the second half of the frame, and other information as input parameters.”  “[0067] Mode 0 operates a traditional speech encoding algorithm such as a CELP algorithm. However, Mode 0 is not used for all frames of speech. Instead, Mode 0 is selected to handle frames of all speech other than "periodic-like" speech, as discussed in greater detail below. For convenience, "periodic-like" speech is referred to here as periodic speech, and all other speech is "non-periodic" speech. Such "non-periodic" speech include transition frames where the typical parameters such as pitch correlation and pitch lag change rapidly and frames whose signal is dominantly noise-like. Mode 0 breaks each frame into two subframes. Mode 0 codes the pitch lag once per subframe and has a two-dimensional vector quantizer to jointly code the pitch gain (i.e., adaptive codebook gain) and the fixed codebook gain once per subframe….”]
each pitch difference being a difference between pitch values of two adjacent subframes in the digital signals and each pitch difference of the pitch differences being less than the first threshold, [Gao teaches that rapid change of pitch lag within a frame, i.e. from subframe to subframe, is an indicator of periodicity.  “Change of pitch lag” teaches a “pitch difference.”  “[0067] … Such "non-periodic" speech include transition frames where the typical parameters such as pitch correlation and pitch lag change rapidly and frames whose signal is dominantly noise-like….”  “[0078] The classifier 270, with help from the pitch preprocessor 254, classifies each frame into one of six classes according to the dominating feature of the frame. The classes are (1) Silence/background Noise; (2) Noise/Like Unvoiced Speech; (3) Unvoiced; (4) Transition (includes onset); (5) Non-Stationary Voiced; and (6) Stationary Voiced. The classifier 270 may use any approach to classify the input signal into periodic signals and non-periodic signals. For example, the classifier 270 may take the pre-processed speech signal, the pitch lag and correlation of the second half of the frame, and other information as input parameters.”]
an average normalized pitch correlation value of pitch correlations for the subframes in the digital signal is greater than a second threshold, [Gao teaches in [0099]-[0104] teach an "Average weighted pitch correlation.”  Gao teaches that a periodic/stationary/voiced signal has high correlation which is generally more than a threshold.  Figure 4, “Classification 270” with “LPC analysis 260” and “Open Loop Pitch Estimation 272” providing input to the “classification 270.”  Paragraphs [0078], [0079], [0086].  Classification, e.g. [0078], according to each parameter requires one or more thresholds pertaining to that parameter; one example is given in:  “[0079] Various criteria can be used to determine whether speech is deemed to be periodic. … Furthermore, periodic speech may be smooth and stationary speech. …A speech signal is "smooth" if the adaptive codebook gain GP of that speech is greater than a threshold value. For example, if the threshold value is 0.7, a speech signal in a subframe is considered to be smooth if its adaptive codebook gain GP is greater than 0.7.”]
wherein the average normalized pitch correlation value is a sum of the pitch correlations for the subframes divided by a number of the subframes, and [Gao, [0103] equation 16 if the weighting is not done by the preprocessor in [0086].  See also “[0096] The noise free set of parameters (weighted parameters) is obtained by removing the noise component according to the following Equations 10-12:” and [0099] where the weighting of the pitch correlation is performed.  If no weighting is done or no noise is present then the weighted pitch correlation becomes a simple pitch correlation.]
a smoothed pitch correlation obtained according to the average normalized pitch correlation value is greater than a third threshold, [Gao teaches in Figure 4, [0103]-[0104] additionally teach a “Running mean of average weighted pitch correlation.”  The weight can perform smoothing.  Running mean also performs smoothing on the average normalized pitch correlation.  (See definition of “smoothing” in the instant Specification which is a running and weighted average.)   “[0115] The parameters given by Equations 23, 25, and 26 are used to mark whether a frame is likely to contain an onset, and the parameters given by Equations 16-18, 20-22 are used to mark whether a frame is likely to be dominated by voiced speech. Based on the initial marks, past marks and other information, the frame is classified into one of the six classes.”  Equation 17 is the equation for “running mean of average weighted pitch correlation”/”smoothed pitch correlation” of the Claim and it is used for classification of speech as voiced, unvoiced, etc.  Classification, e.g. [0078], according to each parameter requires one or more thresholds pertaining to that parameter; one example for gain Gp is given in [0079] as 0.7.]
wherein each of the pitch differences is an absolute value of the difference between two pitch values corresponding to two subframes respectively; and [Gao does not teach this particular definition of pitch differences.  The “correlation of the second half of the frame” was used to teach the “pitch differences” between subframe.  Correlation is a measure of difference; it shows the difference of a time series with itself at a later time.  However, the manner of calculating a correlation is not by taking “an absolute value of the difference between two pitch values.”]
encoding, by the audio coder, the digital signal that is classified as the VOICED signal. [Gao teaches encoding of a signal according to its classification: “A speech encoder that analyzes and classifies each frame of speech as being periodic-like speech or non-periodic like speech where the speech encoder performs a different gain quantization process depending if the speech is periodic or not….”  Abstract.  Gao teaches two modes of encoding Mode 0, for non-periodic audio, and Mode 1, for periodic speech which teaches the VOICED signals of the Claim.  For non-periodic signals which refers to noise for example, Gao uses Mode 0 encoding which is CELP and for periodic speech (VOICED) it uses other types of encoding.  “[0044] FIG. 6 … fourth stage of the source encoder … for processing non-periodic speech (mode 0).”  “[0045] FIG. 7 … fourth stage of the source encoder … for processing periodic speech (mode 1).”  “[0067] Mode 0 operates a traditional speech encoding algorithm such as a CELP algorithm. However, Mode 0 is not used for all frames of speech. Instead, Mode 0 is selected to handle frames of all speech other than "periodic-like" speech, as discussed in greater detail below….”  “[0068] Mode 1 deviates from the traditional CELP algorithm. Mode 1 handles frames containing periodic speech which typically have high periodicity and are often well represented by a smooth pitch tract….”]

Gao does not teach the definition of pitch difference as “the pitch differences is an absolute value of the difference between two pitch values corresponding to two subframes respectively” or “each pitch difference being a difference between pitch values of two adjacent subframes in the digital signals.”
Lee teaches:
pitch differences between subframes in the digital signal are less than a first threshold, [Lee uses the absolute value of the pitch difference between two adjacent subframes of a frame of the signal being less than a reference value/threshold which is a measure of periodicity and stationarity of the signal to decide that the frame that is received is a good frame for being replicated instead of a lost frame. Figure 5, [0035].  “[0036] Referring to FIG. 5, a pitch T0 of the first subframe and a pitch T0-2 of the second subframe of the N+1-th frame data are first decoded (504).”]
each pitch difference being a difference between pitch values of two adjacent subframes in the digital signals and each pitch difference of the pitch differences being less than the first threshold, [Lee uses the absolute value of the pitch difference between first and second subframes of a frame (frame N+1 after frame N is lost), thus “adjacent subframes,” as a measure of periodicity of the signal.  See [0038] provided below.  The difference has to be smaller than a “first threshold”/ “smaller than the predetermined reference value (x) (508).” See Figure 5 and [0038].]
…
wherein each of the pitch differences is an absolute value of the difference between two pitch values corresponding to two subframes respectively; and [Lee uses the absolute value of the pitch difference between two subframes of the signal being less than a reference value/threshold as a measure of periodicity of the signal.  Figure 5, “|T0-T0_2] <x?  508””  “[0038] If all the conditions of step 506 are satisfied, it is checked that an absolute value of the pitch difference (T0-T0-2) between the first subframe and the second subframe of the N+1-th frame is smaller than the predetermined reference value (x) (508). When the condition is not satisfied, the general decoding procedure is performed after step 516.”  See also [0047].]
Gao and Lee pertain to encoding and decoding in the time domain and it would have been obvious to replace the conditions taught by Gao which uses methods such as autocorrelation and pitch lag change for evaluating periodicity of a signal with the absolute value of pitch difference between adjacent subframes used by Lee for determination of whether a speech signal is voiced or not as combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  (See Gao “[0078] … The classifier 270 may use any approach to classify the input signal into periodic signals and non-periodic signals….”  The parameter used by Lee is a substitution for “pitch lag change” taught by Gao.)

Regarding Claim 2, Gao teaches:
2. The method of claim 1, 
wherein encoding the digital signal comprises encoding the digital signal in a time-domain upon determining that one or more encoding conditions are satisfied, [Gao, “A speech encoder that analyzes and classifies each frame of speech as being periodic-like speech or non-periodic like speech where the speech encoder performs a different gain quantization process depending if the speech is periodic or not….”  Abstract.  The encoding appears to be in the time domain because it uses Linear Predictive Coding (LPC) which was originally used in the time domain and the reference does not otherwise mention transform into the frequency domain.  “[0076] … The quantization of the LPC coefficients may be either scalar or vector quantization and may be performed in any appropriate domain in any manner known in the art."  “[0117] … Though LSF is preferred, the quantizer 267 can quantize the LPC coefficients into a domain other than the LSF domain.” ]
wherein the one or more encoding conditions include: a coding rate of the digital signal is below a fourth threshold. [Gao tries to keep the bit rate below a certain level: “[0065] In order to achieve toll quality at a low bit rate (such as 4 kilobits per second), the improved speech encoding algorithm departs somewhat from the strict waveform-matching criterion of traditional CELP algorithms and strives to capture the perceptually important features of the input signal. ….”]

Regarding Claim 3, Gao teaches:
3. The method of claim 1, 
wherein, a number of the subframes is 4, [Gao, Figure 8, showing a frame including 4 subframes.]
the pitch differences comprises a first pitch difference dpit1, a second pitch difference dpit2, and a third pitch difference dpit3, 
wherein, the dpit1, the dpit2 and the dpit3 are calculated as follows: 
dpit1=|P1-P2| 
dpit2=|P2-P3| 
dpit3=|P3-P4| 
wherein, P1, P2, P3, and P4 are four pitch values corresponding to the subframes, and
wherein a classifying condition that the pitch differences between the subframes in the digital signal are less than a threshold comprises: 
all the dpit1, the dpit2 and the dpit3 are less than the first threshold. [Gao teaches that if pitch period changes rapidly we are dealing with noise because speech has steady periods that are all about the same and suggests that the difference between periods for speech would remain below a limit.  Gao also teaches dividing the frame into two or more subframes:  “[0067] … Such "non-periodic" speech include transition frames where the typical parameters such as pitch correlation and pitch lag change rapidly and frames whose signal is dominantly noise-like. Mode 0 breaks each frame into two subframes….”]teaches having a threshold for 

Gao does not teach calculating the pitch differences in the manner shown by taking an absolute value of difference between pitch periods.  This is suggested by the teaching of Gao which uses pitch correlation and change in pitch lag.

Lee teaches:
…
wherein the number of the subframes is 4, the pitch differences comprises a first pitch difference dpit1, a second pitch difference dpit2, and a third pitch difference dpit3, wherein, the dpit1, the dpit2 and the dpit3 are calculated as follows: 
 dpit1=|P1-P2| [Lee, Figure 5, 508, shows evaluating |T0-T0_2|<x which teaches this equation]
dpit2=|P2-P3| [Lee suggests this equation by the teaching in Figure 5, 508.]
dpit3=|P3-P4| [Lee suggests this equation by the teaching in Figure 5, 508.]
where P1, P2, P3, and P4 are four pitch values corresponding to the subframes, and wherein a classifying condition that the pitch differences between the subframes in the digital signal are less than a threshold comprises: all the dpit1, the dpit2 and the dpit3 are less than the first threshold. [Lee, Figure 5, 508, the single threshold is x.]
The rationale for combination remains as provided for Claim 1.  The pitch difference limitation comes from Lee and the details of this feature come in from Lee under the same rationale.

Regarding Claim 4, Gao teaches:
3. The method of claim 2, wherein, P1, P2, P3, and P4 are the best pitch values found in a pitch range from a minimum pitch limit PIT_MIN to a maximum pitch limit PIT_MAX for each subframe. [Gao “[0128] … After selecting the best pitch contribution from the adaptive codebook 290, the residual signal 416 is the modified weighted speech signal 258 less the pitch contribution….”  This pertains to Mode 0 which is not the periodic speech/stationary voiced speech mode of Gao.]

Regarding Claim 5, Gao teaches:
5. The method of claim 1, wherein, the smoothed pitch correlation from a previous to a current frame is obtained by following formula: 
Voicing_sm = (3Voicing_sm+Voicing)/4  [This can be shown as = (0.75) Voicing_sm +0.25 Voicing.]
wherein, the Voicing_sm at the left side of the formula denotes a smoothed pitch correlation of the current frame, the Voicing_sm at the right side of the formula denotes a smoothed pitch correlation of the previous frame and Voicing denotes the average normalized pitch correlation value for the subframes in the digital signal. [Gao, Equation 17 in [0104] is the equation for “running mean of average weighted pitch correlation”/”smoothed pitch correlation” of the Claim.  Starting from [0102] to [0105] teach the steps of finding the "running mean of average weighted pitch correlation" which was mapped to the "smoothed pitch correlation" of the Claim.   <Rw,pavg > is the "running mean of the average weighted pitch correlation" and  is mapped to Voicing_sm of the Claim with is the “smoothed pitch correlation” in the Claim. < Rw,pavg  (frame m)>= (some coefficient called alpha 2, for example 0.75) <Rw,pavg  (of previous frame m-1)> + (1-alpha2, for example: 1-0.75=0.25). Rw,pavg  .   Rw,pavg  is defined in [0103] as the "Average weighted pitch correlation” which is mapped to the “average normalized pitch correlation” or “Voicing” of the Claim.  So, the formula in this Claim is exactly Equation 17 in [0104] of Gao.]

Regarding Claim 6, Gao teaches:
6. The method of claim 1, wherein the average normalized pitch correlation value for the subframes in the digital signal is obtained by: 
determining a normalized pitch correlation value for each subframe in the digital signal; and [Gao, [0103]-[0104] "Average weighted pitch correlation” includes the averaging.]  
dividing a sum of all normalized pitch correlation values by a number of the subframes in the digital signal to obtain the average normalized pitch correlation value. [Gao, [0103]-[0104] teach an "Average weighted pitch correlation.”  Normalization is matter of dividing by some overall value.  The weight in the “average weighted pitch correlation” may be a division by some value.]

Regarding Claim 7, Gao teaches:
7. The method of claim 1, wherein the digital signal is encoded using code-excited linear prediction (CELP). [Gao is directed to “Gain quantization for a CELP speech coder.”  Title.  Gao has two modes, Mode 0 uses CELP encoding and is applied to non-periodic portions/frames of the signal which corresponds to the “AUDIO signal” of the instant Application.  Mode 1 of Gao does not use CELP and is used for encoding the periodic frames/speech to which the instant Application and Claim refer as VOICED.  “[0067] Mode 0 operates a traditional speech encoding algorithm such as a CELP algorithm. However, Mode 0 is not used for all frames of speech. Instead, Mode 0 is selected to handle frames of all speech other than "periodic-like" speech, as discussed in greater detail below. For convenience, "periodic-like" speech is referred to here as periodic speech, and all other speech is "non-periodic" speech. Such "non-periodic" speech include transition frames where the typical parameters such as pitch correlation and pitch lag change rapidly and frames whose signal is dominantly noise-like….”  “[0068] Mode 1 deviates from the traditional CELP algorithm. Mode 1 handles frames containing periodic speech which typically have high periodicity and are often well represented by a smooth pitch tract….”  (Gao uses “like” such as in “periodic-like” to be more accurate because probably few real-life periodic signals are 100% periodic.)]

Claim 9 is a system claim with limitations corresponding to the limitations of Claim 1 and is rejected under similar rationale.  Additionally the “processor” and “computer readable storage medium” are taught by Gao, Figure 2, “speech processing and channel processing circuitry 159 and 165” and “speech and channel memory 161.”
Claim 10 is a system claim with limitations corresponding to the limitations of Claim 2 and is rejected under similar rationale.
Claim 11 is a system claim with limitations corresponding to the limitations of Claim 3 and is rejected under similar rationale.
Claim 12 is a system claim with limitations corresponding to the limitations of Claim 4 and is rejected under similar rationale.
Claim 13 is a system claim with limitations corresponding to the limitations of Claim 5 and is rejected under similar rationale.
Claim 14 is a system claim with limitations corresponding to the limitations of Claim 6 and is rejected under similar rationale.
Claim 15 is a system claim with limitations corresponding to the limitations of Claim 7 and is rejected under similar rationale.

Claim 17 is a CRM system claim with limitations corresponding to the limitations of Claim 1 and is rejected under similar rationale.
Claim 18 is a system claim with limitations corresponding to the limitations of Claim 2 and is rejected under similar rationale.
Claim 19 is a system claim with limitations corresponding to the limitations of Claim 3 and is rejected under similar rationale.
Claim 20 is a system claim with limitations corresponding to the limitations of Claim 4 and is rejected under similar rationale.

Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao and Lee and further in view of Atti (U.S. 2013/0185063).
Regarding Claim 8, Gao does not mention classifying music.  Neither does Lee.
Atti teaches:
8. The method of claim 1, wherein the digital signal carries music data. [Atti, Figure 3, “[0032] FIG. 3 is an operational flow of an implementation of a method 300 for classifying audio. At 310, the initial classifier 210 receives an input audio frame (or other portion of an audio signal for classifying the portion of the audio signal as a speech-like audio signal or a music-like audio signal) and classifies it as speech or music at 320. The initial classifier 210 may be any classifier that classifies an audio frame or portion as speech or music.”] 
Gao and Lee and Atti apply to classifying signals and it would have been obvious to combine the discussion of finding music in the input audio from Atti with the classes of audio (The classes are (1) Silence/background Noise; (2) Noise/Like Unvoiced Speech; (3) Unvoiced; (4) Transition (includes onset); (5) Non-Stationary Voiced; and (6) Stationary Voiced.) from Gao/Lee in order to have a more complete list of classes to look for as simple substitution of one known element for another to obtain predictable results.  See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 16 is a system claim with limitations corresponding to the limitations of Claim 8 and is rejected under similar rationale.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10283133 as shown below. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping:
Instant Application
Reference Patent 10283133
1. A method comprising: 

1. A method for encoding signals, the method, which is performed by an audio coder, comprising: 

receiving, by an audio coder, a digital signal comprising audio data;
receiving a digital signal comprising audio data;

classifying the digital signal as an AUDIO signal; 
classifying, by the audio coder, the digital signal as a VOICED signal upon determining that classifying conditions are satisfied, 
re-classifying the digital signal as a VOICED signal when classifying conditions are satisfied, 
wherein the classifying conditions include:
pitch differences between subframes in the digital signal are less than a first threshold, each pitch difference being a difference between pitch values of two adjacent subframes in the digital signals and each pitch difference of the pitch differences being less than the first threshold,
an average normalized pitch correlation value of pitch correlations for the subframes in the digital signal is greater than a second threshold, wherein the average normalized pitch correlation value is a sum of the pitch correlations for the subframes divided by a number of the subframes, and
 a smoothed pitch correlation obtained according to the average normalized pitch correlation value is greater than a third threshold, 
wherein, the classifying conditions include: 
pitch differences between sub-frames in the digital signal are less than a first threshold, 






an average normalized pitch correlation value for the sub-frames in the digital signal is greater than a second threshold, and 




a smoothed pitch correlation obtained according to the average normalized pitch correlation value is greater than a third threshold; 
wherein each of the pitch differences is an absolute value of the difference between two pitch values corresponding to two subframes respectively; and
wherein each of the pitch differences is an absolute value of the difference between two pitch values corresponding to two sub-frames respectively; and 
encoding, by the audio coder, the digital signal that is classified as the VOICE signal. 

encoding the re-classified VOICED signal in the time-domain when one or more encoding conditions are satisfied, 

wherein the one or more encoding conditions include: 
a coding rate of the digital signal is below a fourth threshold; or 
encoding the AUDIO signal which is not re-classified as the VOICED signal in the frequency-domain. 


2. The method of claim 1, 
wherein encoding the digital signal comprises 
encoding the digital signal in the time-domain upon determining that one or more encoding conditions are satisfied, 
wherein the one or more encoding conditions include:
a coding rate of the digital signal is below a fourth threshold. 
1.  …
(this limitation can be deduced from the last limitation of claim 1 of the reference; a signal not in the time-domain is in the frequency-domain.)


wherein the one or more encoding conditions include: 
a coding rate of the digital signal is below a fourth threshold; or 
encoding the AUDIO signal which is not re-classified as the VOICED signal in the frequency-domain.
3. The method of claim 1, wherein the number of the subframes is 4, the pitch differences comprises the first pitch difference dpit1, the second pitch difference dpit2, and the third pitch difference dpit3, wherein, the dpit1, the dpit2 and the dpit3 are calculated as follows: 
dpit1=|P1-P2| 
dpit2=|P2-P3| 
dpit3=|P3-P4| 
where P1, P2, P3, and P4 are four pitch values corresponding to the subframes, and wherein the classifying condition that the pitch differences between the subframes in the digital signal are less than a threshold comprises: all the dpit1, the dpit2 and the dpit3 are less than the first threshold. 
 2. The method of claim 1, wherein, the number of the subframes is 4, the pitch differences comprises the first pitch difference dpit1, the second pitch difference dpit2, and the third pitch difference dpit3, wherein, the dpit1, the dpit2 and the dpit3 are calculated as follows: 
dpit1-|P1-P2| 
dpit2=|P2-P3| 
dpit3=|P3-P4| 
wherein, P1, P2, P3, and P4 are four pitch values corresponding to the subframes respectively; accordingly, and wherein the classifying condition that the pitch differences between the subframes in the digital signal are less than a threshold comprises: all the dpit1, the dpit2 and the dpit3 are less than the first threshold.
4. The method of claim 3, wherein P1, P2, P3, and P4 are the best pitch values found in a pitch range from a minimum pitch limit PIT_MIN to a maximum pitch limit PIT_MAX for each subframe. 
3. The method of claim 2, wherein, P1, P2, P3, and P4 are the best pitch values found in a pitch range from a minimum pitch limit PIT_MIN to a maximum pitch limit PIT_MAX for each subframe.
5. The method of claim 1, wherein the smoothed pitch correlation from a previous to a current frame is obtained by following formula: Voicing_sm=(3Voicing_sm+Voicing)/4 
where Voicing_sm at the left side of the formula denotes the smoothed pitch correlation of the current frame, Voicing_sm at the right side of the formula denotes the smoothed pitch correlation of the previous frame, and Voicing denotes the average normalized pitch correlation value for the subframes in the digital signal.
 4. The method of claim 1, wherein, the smoothed pitch correlation from a previous to a current frame is obtained by following formula: Voicing_sm=(3Voicing_sm+Voicing)/4
wherein, the Voicing_sm at the left side of the formula denotes the smoothed pitch correlation of the current frame, the Voicing_sm at the right side of the formula denotes the smmothed pitch correlation of the previous frame and Voicing denotes the average normalized pitch correlation value for the subframes in the digital signal.
6. The method of claim 1, wherein the average normalized pitch correlation value for the subframes in the digital signal is obtained by: 
determining a normalized pitch correlation value for each subframe in the digital signal; and 
dividing the sum of all normalized pitch correlation values by the number of the subframes in the digital signal to obtain the average normalized pitch correlation value. 
5. The method of claim 1, wherein the average normalized pitch correlation value for the subframes in the digital signal is obtained by: 
determining a normalized pitch correlation value for each subframe in the digital signal; and 
dividing the sum of all normalized pitch correlation values by the number of the subframes in the digital signal to obtain the average normalized pitch correlation value.
7. The method of claim 1, wherein the digital signal is encoded using code-excited linear prediction (CELP). 
Obvious over a combination of parent application with Gao as shown in Obviousness rejection of Claim 7 provided below.
8. The method of claim 1, wherein the digital signal carries music data.
7. The method of claim 1, wherein the digital signal carries music data.


Claim 2 is taught by a limitation of claim 1 of the reference patent.
Claim 3 is taught by claim 2 of the reference patent.
Claim 4 is taught by claim 3 of the reference patent.
Claim 5 is taught by claim 4 of the reference patent.
Claim 6 is taught by claim 5 of the reference patent.
Claim 7 is taught by claim 6 of the reference patent.
Claim 8 is taught by claim 7 of the reference patent.

Claim 9 is a system claim with limitations corresponding to the limitations of Claim 1 and is rejected under similar rationale.
Claim 10 is a system claim with limitations corresponding to the limitations of Claim 2 and is rejected under similar rationale.
Claim 11 is a system claim with limitations corresponding to the limitations of Claim 3 and is rejected under similar rationale.
Claim 12 is a system claim with limitations corresponding to the limitations of Claim 4 and is rejected under similar rationale.
Claim 13 is a system claim with limitations corresponding to the limitations of Claim 5 and is rejected under similar rationale.
Claim 14 is a system claim with limitations corresponding to the limitations of Claim 6 and is rejected under similar rationale.
Claim 15 is a system claim with limitations corresponding to the limitations of Claim 7 and is rejected under similar rationale.
Claim 16 is a system claim with limitations corresponding to the limitations of Claim 8 and is rejected under similar rationale.

Claim 17 is a system claim with limitations corresponding to the limitations of Claim 1 and is rejected under similar rationale.
Claim 18 is a system claim with limitations corresponding to the limitations of Claim 2 and is rejected under similar rationale.
Claim 19 is a system claim with limitations corresponding to the limitations of Claim 3 and is rejected under similar rationale.
Claim 20 is a system claim with limitations corresponding to the limitations of Claim 4 and is rejected under similar rationale.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9589570 as shown below. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping:
Instant Application
Reference Patent 9589570
1. A method comprising: 

1. A method for encoding signals, the method comprising:
receiving, by an audio coder, a digital signal comprising audio data;
receiving, by an audio encoder, a digital signal comprising audio data,
wherein the audio data includes data of speech and non-speech sounds; 

classifying, by the audio encoder, the digital signal as an AUDIO signal based on the audio data in the digital signal; 

classifying, by the audio coder, the digital signal as a VOICED signal upon determining that classifying conditions are satisfied, 
(Moved up from below: 
re-classifying, by the audio encoder, the digital signal as a VOICED signal when the classifying conditions are satisfied;)
 
determining, by the audio encoder, whether classifying conditions are satisfied, 
wherein the classifying conditions include:
pitch differences between subframes in the digital signal are less than a first threshold, each pitch difference being a difference between pitch values of two adjacent subframes in the digital signals and each pitch difference of the pitch differences being less than the first threshold,
an average normalized pitch correlation value of pitch correlations for the subframes in the digital signal is greater than a second threshold, wherein the average normalized pitch correlation value is a sum of the pitch correlations for the subframes divided by a number of the subframes, and
a smoothed pitch correlation obtained according to the average normalized pitch correlation value is greater than a third threshold,
wherein the classifying conditions include:
pitch differences between sub-frames in the digital signal are less than a first threshold, 
a coding rate of the digital signal is below a second threshold, 




an average normalized pitch correlation value for the sub-frames in the digital signal is greater than a third threshold and 




a smoothed pitch correlation obtained according to the average normalized pitch correlation value is greater than a fourth threshold, 
wherein each of the pitch differences is an absolute value of the difference between two pitch values corresponding to two subframes respectively; and
wherein each of the pitch differences is an absolute value of the difference between two pitch values corresponding to two sub-frames respectively; 

re-classifying, by the audio encoder, the digital signal as a VOICED signal when the classifying conditions are satisfied; 
encoding, by the audio coder, the digital signal that is classified as the VOICE signal. 
encoding, by the audio encoder, the digital signal in the time-domain if the digital signal is classified as a VOICED signal; and 

encoding, by the audio encoder, the digital signal in the frequency-domain if the digital signal is classified as an AUDIO signal.


2. The method of claim 1, 
wherein encoding the digital signal comprises 
encoding the digital signal in the time-domain upon determining that one or more encoding conditions are satisfied, 
wherein the one or more encoding conditions include: a coding rate of the digital signal is below a fourth threshold. 
1.  …


encoding, by the audio encoder, the digital signal in the time-domain if the digital signal is classified as a VOICED signal; and
(a coding rate of the digital signal is below a second threshold, )

3. The method of claim 1, wherein the number of the subframes is 4, the pitch differences comprises the first pitch difference dpit1, the second pitch difference dpit2, and the third pitch difference dpit3, wherein, the dpit1, the dpit2 and the dpit3 are calculated as follows: 
dpit1=|P1-P2| 
dpit2=|P2-P3| 
dpit3=|P3-P4| 
where P1, P2, P3, and P4 are four pitch values corresponding to the subframes, and wherein the classifying condition that the pitch differences between the subframes in the digital signal are less than a threshold comprises: all the dpit1, the dpit2 and the dpit3 are less than the first threshold. 
 5. The method of claim 1, wherein, the number of the subframes is 4, the pitch differences comprises the first pitch difference dpit1, the second pitch difference dpit2, and the third pitch difference dpit3, wherein, the dpit1, the dpit2 and the dpit3 are calculated as follows: 
dpit1-|P1-P2| 
dpit2=|P2-P3| 
dpit3=|P3-P4| 
wherein, P1, P2, P3, and P4 are four pitch values corresponding to the subframes respectively; accordingly, and wherein the classifying condition that the pitch differences between the subframes in the digital signal are less than a threshold comprises: all the dpit1, the dpit2 and the dpit3 are less than the first threshold.
4. The method of claim 3, wherein P1, P2, P3, and P4 are the best pitch values found in a pitch range from a minimum pitch limit PIT_MIN to a maximum pitch limit PIT_MAX for each subframe. 
6. The method of claim 2, wherein, P1, P2, P3, and P4 are the best pitch values found in a pitch range from a minimum pitch limit PIT_MIN to a maximum pitch limit PIT_MAX for each subframe.
5. The method of claim 1, wherein the smoothed pitch correlation from a previous to a current frame is obtained by following formula: Voicing_sm=(3Voicing_sm+Voicing)/4 
where Voicing_sm at the left side of the formula denotes the smoothed pitch correlation of the current frame, Voicing_sm at the right side of the formula denotes the smoothed pitch correlation of the previous frame, and Voicing denotes the average normalized pitch correlation value for the subframes in the digital signal.
 7. The method of claim 1, wherein, the smoothed pitch correlation from a previous to a current frame is obtained by following formula: Voicing_sm=(3Voicing_sm+Voicing)/4
wherein, the Voicing_sm at the left side of the formula denotes the smoothed pitch correlation of the current frame, the Voicing_sm at the right side of the formula denotes the smmothed pitch correlation of the previous frame and Voicing denotes the average normalized pitch correlation value for the subframes in the digital signal.
6. The method of claim 1, wherein the average normalized pitch correlation value for the subframes in the digital signal is obtained by: 
determining a normalized pitch correlation value for each subframe in the digital signal; and 
dividing the sum of all normalized pitch correlation values by the number of the subframes in the digital signal to obtain the average normalized pitch correlation value. 
2. The method of claim 1, wherein the average normalized pitch correlation value for the subframes in the digital signal is obtained by: 
determining a normalized pitch correlation value for each subframe in the digital signal; and 
dividing the sum of all normalized pitch correlation values by the number of the subframes in the digital signal to obtain the average normalized pitch correlation value.
7. The method of claim 1, wherein the digital signal is encoded using code-excited linear prediction (CELP). 
Obvious over a combination of parent application with Gao as shown in Obviousness rejection of Claim 7 provided below.
8. The method of claim 1, wherein the digital signal carries music data.
4. The method of claim 1, wherein the digital signal carries music data.


Claim 2 is taught by a limitation of claim 1 of the reference patent.
Claim 3 is taught by claim 5 of the reference patent.
Claim 4 is taught by claim 6 of the reference patent.
Claim 5 is taught by claim 7 of the reference patent.
Claim 6 is taught by claim 2 of the reference patent.
Claim 7 is taught by claim 3 of the reference patent.
Claim 8 is taught by claim 4 of the reference patent.

Claim 9 is a system claim with limitations corresponding to the limitations of Claim 1 and is rejected under similar rationale.
Claim 10 is a system claim with limitations corresponding to the limitations of Claim 2 and is rejected under similar rationale.
Claim 11 is a system claim with limitations corresponding to the limitations of Claim 3 and is rejected under similar rationale.
Claim 12 is a system claim with limitations corresponding to the limitations of Claim 4 and is rejected under similar rationale.
Claim 13 is a system claim with limitations corresponding to the limitations of Claim 5 and is rejected under similar rationale.
Claim 14 is a system claim with limitations corresponding to the limitations of Claim 6 and is rejected under similar rationale.
Claim 15 is a system claim with limitations corresponding to the limitations of Claim 7 and is rejected under similar rationale.
Claim 16 is a system claim with limitations corresponding to the limitations of Claim 8 and is rejected under similar rationale.

Claim 17 is a system claim with limitations corresponding to the limitations of Claim 1 and is rejected under similar rationale.
Claim 18 is a system claim with limitations corresponding to the limitations of Claim 2 and is rejected under similar rationale.
Claim 19 is a system claim with limitations corresponding to the limitations of Claim 3 and is rejected under similar rationale.
Claim 20 is a system claim with limitations corresponding to the limitations of Claim 4 and is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659